UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7710


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHNNIE L. REED,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:08-cr-00023-RGD-FBS-1; 2:09-cv-00059-RGD)


Submitted:    December 15, 2009            Decided:   December 21, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Johnnie L. Reed, Appellant Pro Se. D. Monique Broadnax, Special
Assistant  United   States  Attorney, Norfolk,   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Johnnie L. Reed seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (West Supp. 2009)

motion.       The order is not appealable unless a circuit justice or

judge       issues    a    certificate         of       appealability.          See   28     U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue       absent        “a   substantial          showing        of    the    denial       of     a

constitutional            right.”         28    U.S.C.          § 2253(c)(2)      (2006).            A

prisoner        satisfies          this        standard          by     demonstrating             that

reasonable       jurists          would    find          that    any     assessment         of     the

constitutional            claims    by    the       district      court    is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                        See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                          We

have independently reviewed the record and conclude that Reed

has not made the requisite showing.                               Accordingly, we deny a

certificate          of    appealability            and    dismiss       the    appeal. *           We

dispense       with        oral    argument         because        the    facts       and        legal




        *
       To the extent Reed seeks to raise issues for the first
time on appeal, we decline to consider such claims. See Muth v.
United States, 1 F.3d 246, 250 (4th Cir. 1993).



                                                    2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3